Name: 2012/197/EU: Commission Implementing Decision of 16Ã April 2012 amending Decision 2009/821/EC as regards the lists of border inspection posts and veterinary units in Traces (notified under document C(2012) 2377) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: agricultural policy;  European Union law;  tariff policy;  animal product
 Date Published: 2012-04-18

 18.4.2012 EN Official Journal of the European Union L 106/22 COMMISSION IMPLEMENTING DECISION of 16 April 2012 amending Decision 2009/821/EC as regards the lists of border inspection posts and veterinary units in Traces (notified under document C(2012) 2377) (Text with EEA relevance) (2012/197/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), and in particular Article 20(1) and (3) thereof, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (2), and in particular the second sentence of the second subparagraph of Article 6(4) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (3), and in particular Article 6(2) thereof, Whereas: (1) Commission Decision 2009/821/EC of 28 September 2009 drawing up a list of approved border inspection posts, laying down certain rules on the inspections carried out by Commission veterinary experts and laying down the veterinary units in Traces (4) lays down a list of border inspection posts approved in accordance with Directives 91/496/EEC and 97/78/EC. That list is set out in Annex I to that Decision. (2) Note (15) of the special remarks in Annex I to Decision 2009/821/EC refers to the validity of the provisional approval for the border inspection post at the port of Marseille Port until the conclusion of the works to upgrade those facilities to fully comply with the requirements laid down in Union legislation. That provisional approval was valid until 31 July 2011. France has informed the Commission that due to a number of delays the upgrade of the facilities will only be concluded by 1 July 2012. It is therefore appropriate to extend the provisional approval for the border inspection post at the port of Marseille Port until that date. Note (15) of the special remarks in Annex I to Decision 2009/821/EC should therefore be amended accordingly. For the sake of legal certainty, that amendment should apply retroactively. (3) Following communication from Belgium, the inspection centre Kaai 650 in the border inspection post at the port of Antwerp should be deleted from the list of entries for that Member State as set out in Annex I to Decision 2009/821/EC. (4) The Commission inspection service (Food and Veterinary Office, FVO) carried out an audit in Bulgaria, following which it made a number of recommendations to that Member State. Bulgaria has communicated that the approval of the border inspection post at the road of Kapitan Andreevo should be amended to take account of those recommendations. The entry for that border inspection post should therefore be amended accordingly in the list of entries for that Member State as set out in Annex I to Decision 2009/821/EC. (5) FVO carried out an audit in Greece, following which it made a number of recommendations to that Member State. Greece has communicated that the approval for the category equidae at the border inspection post at the road of Peplos should be temporarily suspended to take account of those recommendations. The entry for that border inspection post should therefore be amended accordingly in the list of entries for that Member State as set out in Annex I to Decision 2009/821/EC. (6) Following communication from Spain, the approval for the categories equidae and ungulates at the inspection centre Flightcare in the border inspection post at the airport of Madrid should be deleted. The entry for that border inspection post should therefore be amended accordingly in the list of entries for that Member State as set out in Annex I to Decision 2009/821/EC. (7) Italy has communicated that the border inspection post of the airport of Brescia Montichiari should be deleted from the list of entries for that Member State and that the name of one inspection centre at the border inspection post at the airport of Roma-Fiumicino should be changed. In addition, Italy requested the temporary suspension of six border inspection posts and the temporary suspension of the approval for the categories equidae and ungulates at the border inspection post of the port at La Spezia. Italy has also requested the temporary suspension of the authorisation for all products of animal origin intended for human consumption, packed, and for products of animal origin not intended for human consumption, packed, frozen and chilled, together with the deletion of the approval for the category other animals (including zoo animals) at the border inspection post of the airport of Milano-Linate. The list of entries for that Member State as set out in Annex I to Decision 2009/821/EC should therefore be amended accordingly. (8) The Netherlands has communicated that the name of one inspection centre within the border inspection post of Rotterdam has changed. The entry for that border inspection post should therefore be amended accordingly in the list of entries for that Member State as set out in Annex I to Decision 2009/821/EC. (9) Following communication from Romania, the approval for the category live animals at one inspection centre at the border inspection post of Bucharest Henri CoandÃ  Airport should be temporarily suspended. The entry for that border inspection post should therefore be amended accordingly in the list of entries for that Member State as set out in Annex I to Decision 2009/821/EC. (10) Annex II to Decision 2009/821/EC lays down the list of central units, regional units and local units in the integrated computerised veterinary system (Traces). (11) Following communications from Germany, Estonia, Ireland, Hungary and Austria, certain changes should be brought to the list of central, regional and local units in Traces for those Member States, laid down in Annex II to Decision 2009/821/EC. (12) Decision 2009/821/EC should therefore be amended accordingly. (13) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annexes I and II to Decision 2009/821/EC are amended in accordance with the Annex to this Decision. Article 2 The amendment set out in point (1)(a) of the Annex shall apply from 1 August 2011. Article 3 This Decision is addressed to the Member States. Done at Brussels, 16 April 2012. For the Commission John DALLI Member of the Commission (1) OJ L 224, 18.8.1990, p. 29. (2) OJ L 268, 24.9.1991, p. 56. (3) OJ L 24, 30.1.1998, p. 9. (4) OJ L 296, 12.11.2009, p. 1. ANNEX Annexes I and II to Decision 2009/821/EC are amended as follows: (1) Annex I is amended as follows: (a) note (15) of the special remarks is replaced by the following: (15) = Ã ¢Ã ¾Ã ²Ã ° Ã ¾Ã ´Ã ¾Ã ±ÃÃ µÃ ½Ã ¸Ã µ Ã ²Ã °Ã ¶Ã ¸ Ã µÃ ´Ã ¸Ã ½Ã Ã Ã ²Ã µÃ ½Ã ¾ Ã ´Ã ¾ 1 Ã Ã »Ã ¸ 2012 Ã ³.  Toto schvÃ ¡lenÃ ­ platÃ ­ pouze do 1.7.2012.  Denne godkendelse gÃ ¦lder kun indtil den 1. juli 2012.  Diese Genehmigung gilt nur bis zum 1. Juli 2012.  See heakskiit kehtib ainult 1. juulini 2012.  Ã  Ã ­Ã ³Ã ºÃ Ã ¹Ã Ã · Ã ±Ã Ã Ã ® Ã ¹Ã Ã Ã Ã µÃ ¹ Ã ¼Ã Ã ½Ã ¿ Ã ¼Ã ­Ã Ã Ã ¹ Ã Ã ·Ã ½ 1Ã · ÃÃ ¿Ã Ã »Ã ¯Ã ¿Ã 2012.  This approval is valid only until 1.7.2012.  Esta autorizaciÃ ³n Ã ºnicamente es vÃ ¡lida hasta el 1/7/2012.  Cette autorisation nest valable que jusquau 1er juillet 2012.  La presente autorizzazione Ã ¨ valida soltanto fino al 1.7.2012.  Ã is apstiprinÃ jums ir spÃ kÃ  tikai lÃ «dz 2012. gada 1. jÃ «lijam.  Ã is patvirtinimas galioja tik iki 2012 m. liepos 1 d.  A jÃ ³vÃ ¡hagyÃ ¡s 2012. jÃ ºlius 1-ig Ã ©rvÃ ©nyes.  Din l-approvazzjoni hija valida biss sal-1/7/2012.  Deze goedkeuring is slechts geldig tot en met 1 juli 2012.  Niniejsze zatwierdzenie jest waÃ ¼ne do 1/7/2012.  Esta aprovaÃ §Ã £o sÃ ³ Ã © vÃ ¡lida atÃ © 1 de julho de 2012.  AceastÃ  aprobare este valabilÃ  numai pÃ ¢nÃ  la 1 iulie 2012.  Ta odobritev velja samo do 1. julija 2012.  Toto schvÃ ¡lenie je platnÃ © len do 1. jÃ ºla 2012.  TÃ ¤mÃ ¤ hyvÃ ¤ksyntÃ ¤ on voimassa ainoastaan 1.7.2012 saakka.  Detta godkÃ ¤nnande Ã ¤r bara giltigt till den 1 juli 2012. (b) in the part concerning Belgium, the entry for the port of Antwerp is replaced by the following: Antwerpen Anvers BE ANR 1 P GIP LO HC(2), NHC Afrulog HC(2), NHC (c) in the part concerning Bulgaria, the entry for Kapitan Andreevo road is replaced by the following: Kapitan Andreevo BG KAN 3 R HC(2), NHC-NT U, E, O (d) in the part concerning Greece, the entry for Peplos road is replaced by the following: Peplos GR PEP 3 R HC(2), NHC-NT E(*) (e) in the part concerning Spain, the entry for the airport of Madrid is replaced by the following: Madrid ES MAD 4 A Iberia HC(2), NHC(2) U, E, O Flightcare HC(2), NHC-T(CH)(2), NHC-NT(2) O PER4 HC-T(CH)(2) WFS: World Wide Flight Services HC(2), NHC-T(CH)(2), NHC-NT O (f) the part concerning Italy is amended as follows: (i) the entry for the airport of Ancona is replaced by the following: Ancona(*) IT AOI 4 A HC(*), NHC(*) (ii) the entry for the airport of Brescia Montichiari is deleted; (iii) the entry for the port of Brindisi is replaced by the following: Brindisi(*) IT BDS 1 P HC(*) (iv) the entry for the airport of Genova is replaced by the following: Genova(*) IT GOA 4 A HC(2)(*), NHC(2)(*) O(*) (v) the entry for the port of La Spezia is replaced by the following: La Spezia IT SPE 1 P HC, NHC U(*), E(*) (vi) the entry for the airport of Milano-Linate is replaced by the following: Milano-Linate IT LIN 4 A HC(2)(*), NHC-T(2)(*), NHC-NT (vii) the entry for the airport of Napoli is replaced by the following: Napoli(*) IT NAP 4 A HC(*),NHC-NT(*) (viii) the entry for the airport of Rome-Fiumicino is replaced by the following: Roma-Fiumicino IT FCO 4 A Nuova Alitalia HC(2), NHC-NT(2) O(14) FLE HC, NHC Isola Veterinaria ADR U, E, O (ix) the entry for the airport of Torino-Caselle is replaced by the following: Torino-Caselle(*) IT CTI 4 A HC(2)(*), NHC-NT(2)(*) (x) the entry for the airport of Verona is replaced by the following: Verona(*) IT VRN 4 A HC(2)(*), NHC(2)(*) (g) in the part concerning the Netherlands, the entry for the port of Rotterdam is replaced by the following: Rotterdam NL RTM 1 P Eurofrigo Karimatastraat HC, NHC-T(FR), NHC-NT Eurofrigo, Abel Tasmanstraat HC Frigocare Rotterdam B.V. HC-T(2) Coldstore Wibaco B.V. HC-T(FR)(2), HC-NT(2) (h) in the part concerning Romania, the entry for the airport of Bucharest Henri CoandÃ  is replaced by the following: Bucharest Henri CoandÃ  RO OTP 4 A IC 1 HC-NT(2), HC-T(CH)(2), NHC-NT(2) IC 2(*) E(*), O(*) (2) Annex II is amended as follows: (a) the part concerning Germany is amended as follows: (i) the entries for the local units DE03013 BAD DOBERAN and DE09413 DEMMIN are replaced by the following: DE17413 ROSTOCK DE29213 MECKLENBURGISCHE SEENPLATTE (ii) the entry for the local unit DE25713 LUDWIGSLUST is replaced by the following: DE33113 LUDWIGSLUST-PARCHIM (iii) the entry for the local unit DE16913 NORDVORPOMMERN is replaced by the following: DE42513 VORPOMMERN-RÃ GEN (iv) the entry for the local unit DE01513 OSTVORPOMMERN UND HANSESTADT GREIFSWALD is replaced by the following: DE01513 VORPOMMERN-GREIFSWALD (v) the following entries for the regional unit DE00013 MECKLENBURG-VORPOMMERN are deleted: DE17413 GÃ STROW DE30213 MECKLENBURG STRELITZ DE44913 MÃ RITZ DE29213 NEUBRANDENBURG STADT DE33113 PARCHIM DE04913 RÃ GEN DE42513 STRALSUND HANSESTADT DE33213 UECKER-RANDOW (vi) the entry for the local unit DE40903 SOLTAU-FALLINGBOSTEL, LANDKREIS is replaced by the following: DE40903 HEIDEKREIS, LANDKREIS (vii) the entries for the regional unit DE00014 SACHSEN are replaced by the following: DE02514 ERZGEBIRGSKREIS DE04414 BAUTZEN, LANDKREIS DE07814 CHEMNITZ STADT DE15814 ZWICKAU, LANDKREIS DE09214 NORDSACHSEN, LANDKREIS DE10514 DRESDEN LANDESHAUPTSTADT DE24314 LEIPZIG STADT DE24414 LEIPZIG LANDKREIS DE48414 GÃ RLITZ, LANDKREIS DE27414 MEISSEN, LANDKREIS DE17714 MITTELSACHSEN, LANDKREIS DE02614 VOGTLANDKREIS DE10014 SÃ CHSISCHE SCHWEIZ-OSTERZGEBIRGE, LANDKREIS (b) in the part concerning Estonia, the entry for the local unit EE00300 EDISE is replaced by the following: EE00300 IDA-VIRUMAA. (c) in the part concerning Ireland, all local units are replaced by the following: IE00200 CAVAN TOWN IE00400 CORK CITY IE10400 CLONAKILTY IE00500 RAPHOE IE00700 GALWAY CITY IE00800 TRALEE IE00900 NAAS IE11200 DRUMSHANBO IE01300 LIMERICK CITY IE01600 CASTLEBAR IE01700 NAVAN IE01900 TULLAMORE IE02000 ROSCOMMON TOWN IE12100 TIPPERARY TOWN IE02300 WATERFORD CITY IE02500 ENNISCORTHY IE10900 ROSSLARE (d) the part concerning Hungary is amended as follows: (i) the entry for the central unit HU00000 MINISTRY OF AGRICULTURE AND RURAL DEVELOPMENT ANIMAL HEALTH AND FOOD CONTROL DEPARTMENT is replaced by the following: HU00000 MINISTRY OF RURAL DEVELOPMENT (ii) the entry for the local unit HU00100 BUDAPEST is replaced by the following: HU00100 PEST (iii) the entry for the following local unit is deleted: HU01400 GÃ DÃ LLÃ  (e) the part concerning Austria is amended as follows: (i) the entry for the local unit AT00609 JUDENBURG is replaced by the following: AT00609 MURTAL (ii) the entry for the following local unit is deleted: AT00610 KNITTELFELD